Case 1:19-cv-01687-CFC-CJB Document 8 Filed 10/18/19 Page 1 of 2 PageID #: 79




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 ZapFraud, Inc.

                         Plaintiff,                 Civil Action No. 19-cv-1687-MN

                  v.                                JURY TRIAL DEMANDED

 Barracuda Networks, Inc. et al.

                         Defendants.


               STIPULATION REGARDING FIRST AMENDED COMPLAINT

                                      AND PROPOSED ORDER

        Subject to the Court’s approval, plaintiff ZapFraud, Inc. (“ZapFraud”) and defendants

Barracuda Networks, Inc. and Barracuda Holdings, LLC (collectively “Barracuda”) hereby

stipulate that:

        1. Pursuant to Federal Rule of Civil Procedure 15(a) and in the interest of judicial

efficiency, ZapFraud may bring its action by amending its original complaint and filing the First

Amended Complaint attached hereto as Exhibit 1. The redline of the First Amended Complaint is

attached as Exhibit 2.

        2. The First Amended Complaint shall be deemed filed and served upon the filing of this

stipulation;

        3. Barracuda shall have until November 14, 2019 to answer or otherwise respond to the

First Amended Complaint; and

        4. By entering into this Stipulation, Barracuda is not waiving any right to challenge the

sufficiency of ZapFraud’s pleading.
Case 1:19-cv-01687-CFC-CJB Document 8 Filed 10/18/19 Page 2 of 2 PageID #: 80




Dated: October 18, 2019                      Respectfully submitted,

FARNAN LLP                                   Rimon, P.C.

/s/ Brian E. Farnan                          /s/ Karineh Khachatourian
Brian E. Farnan (No. 4089)                   Karineh Khachatourian
Michael J. Farnan (Bar No. 5165)             2479 E Bayshore Road, Suite 210
919 North Market St., 12th Floor             Palo Alto, CA 94303
Wilmington, DE 19801                         Telephone: (650) 461-4433
Telephone: 302-777-0300                      karinehk@rimonlaw.com
Facsimile: 302-777-0301
bfarnan@farnanlaw.com                        Attorneys for Defendants
mfarnan@farnanlaw.com

Attorneys for Plaintiff ZapFraud, Inc.


IT IS SO ORDERED this _____ day of_____________, 2019.



                                               ________________________________
                                               United States District Judge




                                         2
